EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garrett Hausman and Silas Petry on May 18, 2022.

The following amendments have been made:
Claim 1, --A handheld cutting tool comprising: 
a motor; 
a driven gear coupled to the motor for receiving torque therefrom and a sprocket coupled for co-rotation with the driven gear; 
a housing including a motor housing portion in which the motor is located, a drive housing portion in which the driven gear and sprocket are located, and a handle portion extending from one of the motor housing portion or the drive housing portion; 
a handle guard extending from the handle portion to one of the drive housing portion or the motor housing portion, wherein an interior portion of the handle guard and the handle portion of the housing collectively define an opening through which a user's hand is positionable for grasping the handle portion, and wherein an exterior portion of the handle guard opposite the interior portion includes a support face that defines a plane relative to the housing; 
a guide bar extending from the drive housing portion in a direction transverse to the plane; and 
a chain supported on the guide bar and engaged with the sprocket such that rotation of the sprocket moves the chain along the guide bar, 
wherein the support face of the handle guard is configured to support the handheld cutting tool on a horizontal support surface, and wherein the chain does not intersect the plane, and  
a battery pack removably coupled to a bottom part of the handle portion; and 
wherein a center of gravity of the handheld cutting tool permits balancing of the handheld cutting tool in an upright position on only a portion of the battery--.

Claim 2-Canceled.
Claim 3 (lines 1-2), -- The handheld cutting tool of claim 1 , wherein the battery pack is removably coupled to an end of the handle portion opposite the motor housing portion, wherein--.
Claim 4 (line 1), -- The handheld cutting tool of claim 3, wherein a center of gravity of the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Poole (EP 3135447) teaches a handheld cutting tool with a motor, a driven gear, a sprocket coupled for co-rotation with a driven gear, a housing including a motor portion and a drive housing portion, a handle guard which has an interior portion, a guide bar, and a chain. While Poole teaches a handle guard having a support face that defines a plane, there are no details to the handle guard being configured to support the handheld cutting tool on a horizontal support surface so that the chain doesn’t intersect the plane. Poole also teaches the motor can be supplied energy from a battery and that the center of gravity of the device is defined to the left of pivot (12). Poole does not provide any additional details regarding the structure of the battery; therefore, Poole does not teach a battery pack coupled to a bottom part of the handle wherein a center of gravity of the handheld tool permits balancing of the cutting tool in an upright position on only a portion of the battery.  
Wolf et al. (US 20170165863) teaches a chain saw having a hand guard in which a support face defines a plane relative to the housing and the support face of the guard is configured to support the handheld tool on a horizontal support surface, in which the chain does not intersect the plane. Wolf teaches the center of gravity o the power tool is advantageously positioned near a longitudinal center plane of the motor chainsaw, and preferred close to a longitudinal center axis of the guide bar of the motor chainsaw. Wolf teaches the location of the center of gravity is advantageous to compensate of the weight of the guide bar.
A combination of prior art would have relied on hindsight reasoning. Poole and Wolf provide very specific rationales for providing the center of gravity in the designated location in which it has been placed. Providing a battery pack so that the device of Poole or Wolf could be supported in an upright position would alter the center of gravity of the device and result in at least hindsight reasoning.
*The Examiner notes, the term “upright” has been clearly set forth in the disclosure of the pending application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        JM